

115 HR 3498 IH: Extraordinary Measures Transparency Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3498IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to issue reports with respect to extraordinary measures,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Extraordinary Measures Transparency Act. 2.Reports on extraordinary measures (a)In generalSubchapter II of chapter 31 of title 31, United States Code, is amended by adding at the end the following:
				
					3131.Reports on extraordinary measures
 (a)Report 30 days before reaching debt limitIf the Secretary of the Treasury determines that the public debt will reach the debt limit in 30 days, the Secretary shall issue a report to the Congress that contains—
 (1)a description of the extraordinary measures that the Secretary intends to use if the debt limit is not raised;
 (2)an estimate of the cost of such extraordinary measures; (3)a projection of how long such extraordinary measures will fund the Federal Government; and
 (4)a projection of the administrative cost of taking such extraordinary measures. (b)Daily report while using extraordinary measuresThe Secretary shall, during any period in which the Secretary is using extraordinary measures, issue a daily report to the Congress that contains a list of which extraordinary measures were taken, including a list of how much money was transferred and from which accounts the money was transferred.
 (c)Report after using extraordinary measuresAt the end of a period in which the Secretary was using extraordinary measures, the Secretary shall issue a report to the Congress that contains—
 (1)a summary of the extraordinary measures used; and (2)the administrative cost of taking such extraordinary measures.
 (d)DefinitionsFor purposes of this section: (1)Administrative costWith respect to extraordinary measures, the term administrative cost means—
 (A)the personnel and consultant costs required to engage in the extraordinary measures; (B)any fees the Government has to pay in connection with the extraordinary measures; and
 (C)such other costs as the Secretary determines appropriate. (2)Debt limitThe term debt limit means the limit specified under section 3101, as modified by section 3101A.
 (3)Extraordinary measuresThe term extraordinary measures means— (A)directing or approving the issuance of debt by the Federal Financing Bank for the purpose of entering into an exchange transaction for debt that is subject to the limit under this chapter;
 (B)suspending investments in the Government Securities Investment Fund of the Thrift Savings Fund; (C)suspending investments in the stabilization fund established under section 5302;
 (D)suspending new investments in the Civil Service Retirement and Disability Fund or the Postal Service Retiree Health Benefits Fund;
 (E)selling or redeeming securities, obligations, or other invested assets of the Civil Service Retirement and Disability Fund or the Postal Service Retiree Health Benefits Fund before maturity;
 (F)suspending sales of State and Local Government Series Treasury securities; and (G)such other measures as the Secretary determines appropriate.
 (4)SecretaryThe term Secretary means the Secretary of the Treasury. . (b)Clerical amendmentThe table of analysis for chapter 31 of title 31, United States Code, is amended by inserting after the item relating to section 3130 the following:
				
					
						3131. Reports on extraordinary measures..
			